Case 4:18-cv-02111 Document 79 Filed on 04/20/20 in TXSD Page 1 of 3
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               April 20, 2020
                                                                            David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        CENTURYLINK                  §   CIVIL ACTION NO.
        COMMUNICATIONS               §   4:18-cv-02111
        LLC,                         §
                 Plaintiff,          §
                                     §
                                     §
               vs.                   §   JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        TORQUED UP                   §
        DRILLING AND                 §
        DESIGN LLC, et al.,          §
                  Defendants.        §

                       ORDER ADOPTING
                MEMORANDUM AND RECOMMENDATION

           Before the Court is the Memorandum and Recommendation
       signed by the Magistrate Judge on February 26, 2020. Dkt 71. She
       there resolved the motions for summary judgment brought by
       Defendants Dakota Lunsford and Rockport Contracting LLC
       against the negligence claims asserted by Plaintiff CenturyLink
       Communications LLC in this action. Dkts 48, 49. The Magistrate
       Judge recommended denying both motions for summary
       judgment. Dkt 71 at 9.
           Both Dakota Lunsford and Rockport Contracting filed
       timely objections. Dkts 73, 74. CenturyLink filed no response or
       objections of its own.
           Dakota Lunsford objects to the portion of the Memorandum
       and Recommendation that finds a dispute of material fact
       concerning Christopher Lunsford’s employment status and
       whether Dakota Lunsford had sufficient control over the means,
       methods, and details of his and his company’s work at the time
Case 4:18-cv-02111 Document 79 Filed on 04/20/20 in TXSD Page 2 of 3




       of the incident to support the potential for vicarious liability. Dkt
       73 at 2–3.
            Rockport Contracting objects in similar fashion to the
       Magistrate Judge’s finding that a dispute of material fact exists
       over whether Christopher Lunsford or his company was its
       independent contractor or was otherwise taking action for which
       it could be vicariously liable. Dkt 74 at 1–4. Rockport also objects
       to the conclusion that vicarious liability can be found without a
       specific allegation of respondeat superior in the original complaint.
       Dkt 74 at 2–3.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
       (1983).
           The Court has reviewed the pleadings, the record, the
       applicable law, and the objections. The Court has also reviewed
       de novo the recommendation of the Magistrate Judge as to the
       negligence claim pleaded against Dakota Lunsford and Rockport
       Contracting to the extent raised by their objections.
            The Court finds the objections of Dakota Lunsford and
       Rockport Contracting to lack merit. The Court finds no other
       clear error.
           The Court OVERRULES the objections of Dakota Lunsford
       and Rockport Contracting LLC. Dkts 73, 74.
            The Court ADOPTS the Memorandum and Recommendation
       as the Memorandum and Order of this Court. Dkt 71.
          The Court DENIES the motion for summary judgment by
       Dakota Lunsford. Dkt 48.
          The Court DENIES the motion for summary judgment by
       Rockport Contracting LLC. Dkt 49.



                                         2
Case 4:18-cv-02111 Document 79 Filed on 04/20/20 in TXSD Page 3 of 3




          SO ORDERED.
          Signed on April 20, 2020, at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                    3
